Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 10, 2019                                                                                     Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem

  159549(46)                                                                                           Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
  ESQUIRE DEVELOPMENT AND                                                                             Megan K. Cavanagh,
  CONSTRUCTION, INC.,                                                                                                  Justices
            Petitioner-Appellant,
                                                                   SC: 159549
  v                                                                COA: 343173
                                                                   Tax Tribunal: 14-005644-TT;
                                                                     15-004504-TT
  CITY OF MASON,
             Respondent-Appellee.
  ___________________________________/

         On order of the Chief Justice, the motion of petitioner-appellant to file an
  application for leave to appeal in excess of the page limitation is GRANTED. The 62-page
  application submitted on May 7, 2019, is accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  May 10, 2019

                                                                              Clerk